Order entered November          ,2012




                                            In The
                                    Court of [pptals
                          .’[[iftl] DiZtri t of txaz; at Dallas
                                     No. 05-12-00708-CR
                                     No. 05-12-00709-CR

                          JOSE TORREZIZAGIJIRRE Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                                          ORDER


        The Court ORDERS the State’s brief received on October 10, 2012 filed as of the date of

this order.




                                                     DAVID L. BRIDGES
                                                     JUSTICE